 648DECISIONS OF NATIONAL LABOR-,RELATIONS BOARDCONCLUSIONS OF LAW1.The operations of the Respondent occur in commerce within the meaning ofSection 2(6) and(7) of the Act.2.The Union isa labor organization within the meaning of Section2(5) of the Act.3.TheRespondent has not engaged in unfair labor practices as alleged in thecomplaint within the meaning of- Section 8(a)( 1), (3), and (5) of the Act.[Recommendations omitted from publication.]Hoisting&Portable Engineers Local Union#701, InternationalUnion of Operating Engineers,AFL-CIOandCascade Em-ployers Association,Inc.andCorvallis Sand&Gravel Co.,Eugene Sand & Gravel Co., and Wildish Sand & Gravel Co.,Parties to the Contracts.Cases Nos. 36-CB-235 and 36-CB-235-2.July 31, 1961DECISION AND ORDEROn September 8, 1960, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief and theCharging Party filed a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thiscase',and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner only insofar as they are consistent withthe following decision and order .2IWe findno merit in the Respondent's contention that the Trial Examiner held thatRespondent was boundby the determinationmade in the earlier case,Cascade EmployersAssociation,Inc.,127 NLRB488, and that it was not givena denovo consideration ofwhether the Cascade Employers Association constitutedan appropriate multiemployer unit.We have in any case giventhe issuedenovo consideration.The Respondent moved forleave to amendits answer to the complaint and to reopen the record on the Issue ofappropriate unit.As theissue wasfully litigatedat the hearing,we agree with the TrialExaminer thatthe Respondent's position as to the unit in its answer is not controlling.We therefore grant the Respondent'smotion to amend and find It unnecessary to remandthe case in view of our disposition of the matter herein.The request by Respondentfor oral argument is hereby denied because,in our opinion,the record and the briefsadequately present the issues and the positions of the parties.132 NLRB No. 44. HOISTING- & PORTABLE ENGINEERS LOCAL 701, ETC.6491.Contrary to. the conclusion of the Trial Examiner, we, are of theopinion that Respondent Union did not refuse to bargain with theCascade Employers Association, Inc., herein called Cascade, as wouldconstitute a violation of Section 8(b) (3) of the Act. Specifically, wefind that the General Counsel has failed to establish that the Unionwas bound to bargain, on penalty of violating Section 8(b) (3), withthe multiemployer unit consisting of Cascade, which is alleged in thecomplaint as appropriate.Although the Union had bargained for several years with ConcreteProducts Manufacturers Inc., herein called Concrete, an employerassociation to which many of the later members of Cascade belonged,we do not agree with the Trial Examiner that Cascade is a successorto Concrete in the continuation of obligatory bargaining relations withthe Union.Thus, as was made plain, the base of membership in Cas-cade consists of employers from a much greater geographical area anda far more diversified area of trade than those employers previouslymembers of, or eligible for membership in, Concrete.Accordingly,Cascade cannot be held to have succeeded to the bargaining history ofConcrete in a manner as would bind the Union to bargain with Cascadeas the established appropriate multiemployer bargaining unit 3As theBoard has held, an effective bargaining history or pattern, even thoughbased on an informal organization of -employers, may be sufficient toestablish an appropriate multiemployer unit.4However, the fact herethat the Unionvoluntarilyentered into initial negotiations with a newassociation of employers, i.e., Cascade, with no prior bargaining his-tory and no existing multiemployer unit, and continue negotiations(while Cascade's membership was substantially fluctuating) over aperiod of some months without reaching agreement, is insufficient, inour opinion, to establish Cascade as a multiemployer bargaining unitbinding upon the Union. The existence of such an established multi-employer unit, as here alleged in the complaint, is essential to findingan unlawful refusal to bargain.2.The Trial Examiner found that Respondent Union restrainedand coerced five employer-members of Cascade in the selection of Cas-cade as their representative for the purpose of collective bargainingwithin the meaning of Section 8(b) (1) (B) of the Act.We do notagree with that conclusion.We have already found that Respondent was not bound to bargainwith Cascade as a multiemployer bargaining representative withinthe meaning of Section 8(b) (3). In the same respect Respondent8We also note that the bylaws of Cascade provide that negotiations resulting in acontract are only "binding upon those members of the Association who wish to becomesignatories thereto."The secretary-manager of Cascade testified as to the practice that,after negotiations were begun,members could avoid being bound by the contract reachedby a complete withdrawal from Cascade.The record shows that a number of membersdid so withdraw from the Association during the course of negotiations.'The Evening News Association,d/b/a Detroit News, et al,119 NLRB 345, 347-348. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDcannot be said to be bound to accept Cascade as a multiemployer bar-gaining representative under Section 8(b) (1) (B), absent a bindingbargaining history. In addition, there is neither evidence nor conten-tion that Cascade, or its Secretary Blair, represented these employerson a single-employer basis.The gravamen of the complaint and theTrial Examiner's recommendation centers around Respondent's de-mands for single-employer bargaining; under the circumstances ofthis case, those demands were lawful.As we have reversed all the Trial Examiner's findings of violationof the Act, we shall dismiss the complaint.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEIn this proceeding beforethe dulydesignated Trial Examiner of the NationalLabor RelationsBoard,herein called the Board,in Portland,Oregon,on April 27,28, and29, 1960,the Respondent herein wascharged with a refusal to bargain withCascade Employers Association,Inc., herein called theAssociation,in violation ofSection8(b)(3) of the National LaborRelationsAct, herein called the Act,and, inviolation of Section 8(b) (1) (B)of the Act, withrestraining and coercingemployer-members ofthe Associationin their choice of representatives for purposes of col-lective bargaining.In its duly filed answer the Respondentdenied thecommissionof the alleged unfair laborpractices.All parties participatedin the hearing and subsequent thereto, on or before June24, 1960, filed briefs.Upon the entire recordin the case and frommy observationof the witnesses, theTrialExaminer makes the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERThe Association is an Oregon nonprofit corporation with its principal place, ofbusiness in Portland,Oregon. It exists, in part,for the purpose of representing itsemployer-members in negotiating collective agreements with various labor organiza-tions,including the Respondent.Employer-members of the Association,engaged in nonretail operations,annuallydo a volume of business in excess of $1,000,000 and ship more than $50,000 in valueof goods from Oregon to points outside Oregon, and from Washington to pointsoutside that State.The Board's formula for asserting jurisdiction is thereforesatisfied.The Board in an earlier case found that the Association was an employer withinthe meaning of the Act.Cascade Employers Association, Inc.,127 NLRB 488.II.THE LABOR ORGANIZATION INVOLVEDHoisting&Portable Engineers Local Union#701, International Union of Oper-ating Engineers,AFL-CIO,herein called the Respondent or the Union,is a labororganization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The issues;bargaining between the Association and the RespondentThere are three basicissues in this case:1.At alltimes materialherein did the Associationrepresent Jones-ScottCompany,herein calledJones-Scott;Ready-Mix Sand and Gravel Company, herein calledReady-Mix; Corvallis Sand & Gravel Co., herein called Corvallis;Eugene Sand &Gravel Co., herein called Eugene; and Wildish Sand & Gravel Co., herein calledWildish, in collectivebargainingwith the Respondent? HOISTING & PORTABLE ENGINEERS LOCAL 701, ETC.6512.Did the Respondentcoerce and restrainJones-Scott,Ready-Mix, Corvallis,Eugene, andWildish in their choice of the Association as their bargainingrepresentative?3.By the aforesaid coercionand restraintand by executing individual contractswith Corvallis, Eugene, and Wildish, did the Respondent refuse to bargain with theAssociation?Respondentin its answerto the complaint admitteditsallegationsthat:TheAssociationis anemployer within the meaning of the Act; aunitcomposed of thefollowing employees of itsmembers engaged inthe sand, gravel, and ready-mixconcreteproductsbusiness:All operators of heavyequipment,includingshovels,draglines,crane trucks,front end loaders, plant operators,oilers,and heavy duty mechanics, excludingoffice clerical employees and supervisors as defined in the Act .. .is appropriate for purposes of collectivebargaining;the Respondent is the repre-sentative of a majority of employeesin the saidunit for purposes of collective bar-gaining; and the Respondent did not at any time prior to bargainingnegotiations ona new contract beginning subsequent to December 31, 1958, give the Associationnoticeof an intentionto withdraw from bargaining on a multiemployer basis withthe Association.The Associationisa successorto Concrete Products ManufacturersInc., hereincalled Concrete, which bargained on behalf of a group of employers engaged in thesandand gravel industry in Oregon.The successorship occurred in 1958, and thenew organization extendedits jurisdiction to include not only employersengagedin the manufacture of concrete products, such as were represented by Concrete,but also employersengaged inthe "handling of concrete products of any kind ornature and/or engaged in the manufacture of allied products of any kindor naturein the Pacific Northwest."Thus, geographicaljurisdiction,as wellas itscoverageof employers, was extended in the successorship.These changes obviously werereflectedin anenlarged and more diversified appropriate unit.The most recent contract executed by Concrete and the Respondent in 1956expired on December 31, 1958. Prior to this, by letter dated September 20, 1958,the Respondent had been notified that the Association was the successor to Concreteand wished to negotiate a new agreement.Negotiations on a new contract beganinNovember 1958 and continued, off and on, through July 1959, without agree-ment.At a meeting on December 23, 1958, the Association presented the Respondentwith a list of employers whom it claimed to represent. Some of these had beenrepresented by Concretein its1956 contractnegotiations;others appeared in themultiemployer listings for the firsttime.As stated in Respondent's brief, theRespondent objected to the addition of some of these employers on one ground oranother but it does not appear that it objected to theinclusionof Tones-Scott, Ready-Mix, Corvallis, Eugene, or Wildish, the employers the Respondent is charged withcoercing in their choice of a bargaining representative.It is needless to review extensively the bargaining sessions between the Associationand the RespondentEarly in the negotiations the Association took the position thatfour of Respondent's proposals could not lawfully be incorporated in a contract, andfiled a charge of unfair labor practices against the Respondent alleging insistenceon the four said proposals constituted a refusal to bargain.On April 7, 1959, theBoard's Regional Director refused to issue a complaint on the Association's charge,and the General Counsel on August 26, 1959, sustained the Regional Director'srefusal.There was, I am convinced, no bona fide bargaining on the aforesaid fourproposals pending a final disposition of the Association's charge, and while theAssociation may have entered into some discussions on the proposals it obviouslywas not going to enter into serious bargaining in the matter as long as there was anychance of maintaining its position that the proposals could not lawfully be incorpo-rated in a contract.Needless to say, such an attitude did not expedite the negotiationof a contract or ameliorate the bargaining relationship of the parties.To what extent,if any, it was responsible for precipitating the situation giving rise to the complaintherein I do not know, and it is idle to speculate, for in no event would it provide legaljustification for the measures allegedly taken by the Respondent to destroy the multi-employer unit.These measures affected the five employer-members previouslynamed, and we turn now to an examination of the evidence with respect to them.1.CorvallisThe Boardin an earliercase involving the Association and a local of the Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerica, herein called Teamsters(citationsupra),found that beginning about May11, 1959,Teamsters struck Corvallis with an object of forcing Corvallis to withdrawfrom the Association and bargain individually with Teamsters.It appears to my satisfaction that the Respondent supported the Teamsters'actionin striking Corvallis, by refusing to permit its members employed by Corvallis towork for Corvallis during the strike, and by itself joining in the picketing of Corvalilsbeginning about June 8.Teamsters'strike against Corvallis and the picketing ofCorvallis by both Teamsters and the Respondent ceased on about July 5, 1959, whenCorvallis executed contracts individually with Teamsters and the Respondent,respectively.Corvallis' capitulation to economic pressure exerted by Teamsters and the Respond-ent was engineered by John Gallagher,Sr.,Corvallis'elderly president,without theknowledge or consent of his son,John Gallagher,Jr.,Corvallis'activemanager.Gallagher, Jr.; testified that the strike and picketing by Teamsters and the Respondentresulted in substantial economic loss to Corvallis.2.Eugene and WildishAbout July 13, 1959,Respondent's field representative and corresponding sec-retary,Richard F. Cleveland,called on Clarence Dick, superintendent of Eugene,and told him in effect that Eugene would have to withdraw from the Associationfor continued negotiations on a contract with the Respondent;that Eugene had 48hours in which to make up its mind in the matter;and that a copy of a letter with-drawing from the Association should be sent to P. R.Wages, an officer of the Re-spondent.There can hardly be a doubt that Eugene was a member of the Associa-tion at this time,inasmuch as Dick was a member of the Association'snegotiatingcommittee and acting in this capacity attended a negotiating meeting with the Re-spondent on or about July 6. At this meeting,in which no agreement on a contractwas reached,Wages stated that no plant had been picketed other than those whichhad engaged in a lockout of employees,but that such might not be the case forlong.Previously,about July 11, Cleveland had met Leonard Wildish,a Wildish partner,on the latter's job, and informed him that the Respondent could not do businesswith the Association and that Wildish would have to withdraw from the Associa-tion and negotiate a separate agreement with the Respondent.Cleveland gaveWildish,as he later gave Dick,48 hours to withdraw from the Association.LeonardDale Pederson,an attorney,testified thatWildish called him about July 13 or 14,informed him of the 48-hour ultimatum, and pursuant to his conversation withWildish,Pederson had letters of withdrawal from the Association prepared for hisclient and mailed under date of July 15. Pederson had identical letters of with-drawal prepared and executed for Eugene,another client.The circumstances at-tending the preparation and execution of the two letters were substantially identical.Admittedly,the Respondent rejected the letters as unsatisfactory and apparentlythe rejection was based on the wording of the letters to the extent that they con-tained this language: "After discussions with representatives of Engineers LocalUnion No. 701 we find it necessary,etc."A second set of letters omitting lan-guage which would suggest that they might have been written under compulsionof the Respondent were dated July 17,and shortly thereafter Eugene and Wildishexecuted individual contracts with the Respondent.At no time were Eugene and/or Wildish picketed or subjected to pressure bythe Respondent with respect to withdrawal from the Association other than whatoccurred in their oral interviews with Respondent's agent,Cleveland.3.Ready-Mix and Jones-ScottAbout August 11, Respondent's representatives,Carl L.Reams and Claude A.Smith,accompanied by a Teamsters representative,called on James F. Busch, ownerof Ready-Mix,and told Busch,in substance,that many of the Association's mem-bers had abandoned it and that it was in effect a defunct organization.They re-quested that Ready-Mix withdraw its membership in the Association.Busch re-plied that he would get in touch with Blair,the Association's executive officer,beforeacting on their request.After having talked to Blair,that same evening Buschcalled Reams where the latter was stopping at a local hotel and told him that Ready-Mix had decided not to withdraw from the Association.The next morning theRespondent started picketing Ready-Mix.Some weeks later Reams called Buschand asked if Ready-Mix was still a member of the Association.Busch replied thatitwas.The picketing continued until November but Ready-Mix did not capitulateby executing a contract individually with the Respondent. HOISTING & PORTABLE ENGINEERS LOCAL 701, ETC.653On August 12, the same day that picketing of Ready-Mix began, Respondent'srepresentatives,Reams and Smith, called on Louis Pifer,manager of Jones-Scott.They told Pifer that they were "just visiting around to see how things were going,"and then asked Pifer if Jones-Scott was still a member of"Pat Blair's association."Pifer replied in the affirmative and after some general conversation the two unionrepresentatives left.About August 14, the Respondent began picketing Jones-Scottand the picketing continued, off and on, until about the middle of September.Another plant owned by Jones-Scott at Walla Walla, Washington, not a memberof the Association,where separate contracts were maintained with a Teamsterslocal and a local of the Respondent, was not picketed. Jones-Scott's membershipin the Association was maintained and no separate contract was executed with theRespondent covering the picketed operations.B.Concluding findingsIn the findings above, I have relied on the testimony of the General Counsel'switnesses,Gallagher, Jr., Dick,Wildish, Busch, and Pifer, where it was in conflictwith witnesses who testified for the Respondent.My reliance was based not somuch on my observation of the witnesses, though that necessarily played a part,as on circumstances which supported the testimony relied on, such as the haste withwhich Eugene and Wildish sought out their attorney for rushing through their with-drawals from the Association, strongly supporting their testimony of the 48-hourultimatum, and the overall pattern which establishes that the five employers inquestion were approached in succession by agents of the Respondent and shortlythereafter withdrew from the Association and executed separate contracts with theRespondent or were picketed by the latter. Isolated from the context of this pat-tern, the picketing of Jones-Scott might have been for any reason whatever, butviewed against the pattern of Respondent's conduct with respect to Corvallis, Eu-gene,Wildish, and Ready-Mix,and in association with Respondent's interrogationof Pifer on Jones-Scott's continued membership in the Association, the only reason-able inference to be drawn is that the picketing which followed immediately Pifer'saffirmation of Jones-Scott'smembership in the Association was economic pressureexerted to require Jones-Scott,individually,to negotiate with the Respondent.There can be no doubt,now, that the Respondent might lawfully have struck theAssociationquaAssociation and picketed its employer-members for the purpose ofachieving its bargaining objectives with the Association,or for breaking a stalemateor impasse in its negotiations with the latter,but it is equally clear that it could notlawfully strike or otherwise coerce the Association's employer-members with anobject of causing them to break off from the Association and execute individualcontracts with the Respondent.Employers' as well as employees'right to bargainthrough representatives of their own free choice is protected by the Act.This muchis clear.There are,however, disturbing factors in this case which have given mepause.The Association in succeeding Cascade so widened its jurisdiction and defined itin such vague terms that disputes were almost certain to,and indeed did, ariseas to its capacity to represent certain employers.Whereas Cascade's jurisdictionwas limited to employers engaged in the sand and gravel industry in Oregon, theAssociation extended its coverage to employers engaged in the "handling of con-crete products of any kind or nature and/or engaged in the manufacture of alliedproducts of any kind or nature in the Pacific Northwest." "Of any kind or nature"isobviously a catchall phrase of almost unlimited scope, and serious questions maywell arise as to just what does constitute an appropriate unit under such a coverage.In this case, however,the alleged appropriate unit was admitted in Respondent'sanswer,and it appears that there is no real question that the five employer-membersdirectly involved herein qualified under that unit description.A somewhat moreserious question is whether they were actually represented by the Association andbound by its negotiations with the Respondent during the period material herein.I have resolved whatever doubts I had in the matter against the Respondent, butnot without considerable hesitancy.I have accepted the testimony of the General Counsel's witnesses that all fiveappeared on the lists furnished the Respondent by the Association at the outset ofnegotiations on a contract to succeed to the expired contract between the Respondentand Concrete, and that at that time the Respondent raised no objection to their in-clusion in the lists. It further appears, however, that lists of employer-membersfurnished the Respondent by the Association during negotiations reflected numerouschanges,bothadditions and subtractions,and in some instances employers werelistedwho were not actually represented by the Association.Obviously there was 654 'DECISIONS OF NATIONAL LABOR RELATIONS BOARDcarelessness,arisingout of uncertaintyin some cases,I expect, in the preparationof these lists, and the Respondent might well have been sceptical that the Associationrepresented every employer whose name appeared on itslists.But with respect toemployer-membersWildish,Eugene, Corvallis, Jones-Scott, and Ready-Mix, wehave the testimony of their responsible officials that they were members of theAssociation during the periods of the Respondent's alleged unlawful acts, and therecan be little doubt that the Respondent ascertained that fact by going to them di-rectly before taking action designed to cause them to execute individual contracts.In the case of Ready-Mix, for instance, it was only after Busch had called Blair andascertained that the Association was stillin businessand had informed the Re-spondent's agent of his intentionto continuehis representation by the Association,that Respondent tookaction.In short, whatever doubts the Respondent may haveentertained as to the bona fide membership of some employers it could have hadnone withrespect to these five.We come then to what I regard as the most doubtful element in the GeneralCounsel's case, i.e., the Association's capacity as an Employer to representitsmem-bers in bargainingwith the Respondent.Despite the Respondent's admission in itsanswer of the employer status of the Association, and the Board'sfinding in anearliercase, citedsupra, Ihave found it difficult to resolve my doubts in this matter.As to the former, we are bound to a consideration of the entire evidencein a case,and if the evidence does not support the General Counsel's allegations,an admissionby the Respondent does not free us of the duty to look at and weigh the evidence.As to the latter,it doesnot appear that the status of the multiemployer unit, as such,was litigated or noticed by the Board.Therefore, despite the Respondent's admis-sion and anearlierBoarddecision,I have considered myself bound to at leastconsiderthe evidence on the Association's status asan employer in a multiemployerunit whichappears inthe record of this proceeding.That this development stemmedfroman inquiry initiatedby the Trial Examineris immaterial;it isthe Trial Exam-iner's appropriate function, within reasonable bounds,to seethat the material factsin a case arerecorded."Article 2. Purpose," subparagraph 6 of the Association's bylaws,reads asfollows:This Association shall have authority upon the request of any individual memberor group of members to enter intonegotiationsor undertakings on behalf ofsuch members, with employees of such members, or Union, or other Associa-tions representingsuch employees, in regard to wages, hours and workingconditions; provided, that any such undertakings shall only be binding uponthose members of the Association who wish to become signatories thereto.This is the sole definition of the Association's authority in bargaining for itsmembers that appears in its bylaws.Blair, secretary-manager of the Association,testified that it was the practice under its predecessor, Concrete, and, presumably,would be the practice of the Association, that once its employer-members had madethe decision to participate in the negotiations, "the only way they could get out ofthe negotiations was by a complete withdrawal from the Association."He alsotestified, in effect, that an agreement ratified by a majority of members was thence-forth binding on all.Once an agreement had been consummated, it was Blair'spractice to execute the bargaining contract on behalf of all employer-members.Portions of this testimony are hardly consistent with the bylaws' provisions "thatany undertakings shall only be binding upon those members of the Association whowishto become signatories thereto," but on the other hand Blair's testimony on thewhole is not entirely inconsistent with this language, for, as noted above, his testi-mony that once negotiations had begun Association members had no choice but tobe bound by them, had this important and crucial qualification, "The only way he[the employer-member] could get out of the negotiations would be a complete resig-nationfrom the Association." 1 If this means anything, it means that at any time3 Blair's testimonyon cross-examination :Q I call your attention particularly to Article 2, subparagraph6.In practice,under subparagraph 6 of Article 2, Mr. Blair, do you get some sort of authority froman individual employer member before you enter into negotiations with any labor groupon that employer's behalf?A. Yes, we do on a very practical basis. At the time the contractis opened andprior to negotiations starting on the new contract with any of the groups that werepresent, we call in all of the members of the association that normally are boundor would be bound by that contract, discuss with them the probabilities of the negotia-tion of a new contract, and at that time they must make up their minds whether or HOISTING & PORTABLE ENGINEERS LOCAL 701, ETC.655duringnegotiations,and perhaps even afteran agreement had been consummated, anemployer-member could refuse to be bound by the simple expedient of withdrawinghis membership from the Association. It appears that during the 1958-59 negotia-tions, certain employer-members did in fact withdraw their Association membershipsand transfer their bargaining authority elsewhere, and that this was the practiceunder Concrete as well as its successor. It is hard to see how the effectiveness andstability of collective bargaining is served" by multiemployer bargaining which isso loosely organized and whose bargaining authority is so precariously constituted.On the other hand, there is a considerable history of bargaining between this Re-spondentand Concrete; contracts have been negotiated and executed; and this, to-gether with the Respondent's consent to bargain with the Association as Concrete'ssuccessor, and its failure at any time during negotiations with the Associationto raiseany question of itscapacityto bargain on behalf of its members, constitute factorswhich offset, to some degree, the Association's seemingimpotence actually to binditsmembers by the agreements it negotiates on their behalf. Such balancing con-siderations and the fact that I do not review the matter entirelyde nova,require myacceptance of the Board's determinationin an earliercase that the Association isan employer within themeaningof the Act such as to require bargaining with it inthemultiemployerunit.Accordingly, it is found that the Respondent violatedSection 8(b) (1) (B) and 8 (b) (3) of the Act, as alleged.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Association and its members, described in sectionI, above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has violated Section 8(b) (1) (B) and 8(b) (3)of the Act, I shall recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and of the entire record in thisproceeding, I make the following:CONCLUSIONS OF LAW1.Hoisting & Portable Engineers Local Union #701, International Union ofOperating Engineers, AFL-CIO, is a labor organization within the meaning of Seo-tion2(5) of the Act.2.Cascade Employers Association,Inc.,and itsmembers are, each of them,employers within the meaning of Section 2(2) of the Act.3.A unit appropriate for the purposes of collective bargaining within themeaningof Section 9(b) of the Act is composed of all employees of employer-members ofthe above-named organization, as described below:All operators of heavy equipment,includingshovels,draglines,crane trucks,front end loaders, plant operators, oilers, and heavy duty mechanics, excludingoffice clerical employees and supervisors as defined in the Act.4.The Respondent is, and has beenat all times material tothis proceeding, theexclusive representative of all the employeesin theaforesaid appropriateunit forthe purposes of collective bargaining, within themeaningof Section 9(a) of the Act.5.By restraining and coercing employers in the selection of the Association astheir representative for the purposes of collective bargaining, as found above, thenot they want theirname on the list or off the list of those who are going to partici-pate inthe negotiations.Once the negotiations havebeen started,they no longer have the choice.Q. Now, as amatter of fact, Mr. Blair,once the negotiations have started and thosenegotiations culminate in an agreement between yourself and the committee represent-ing Cascadeassociation and the union in question,under the proviso which Is at thetall endof thatsaid subparagraph,the Individual employer does have a choice, doeshe not?A.No, bedoes not after he has once made his choice at the start of negotiations.The only wayhe could get out of the negotiations would be a complete resignationfrom the association. 656.DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondenthas engaged in unfair labor practices within the meaning of Section8(b)(1)(B)of the Act.6.By refusing to bargain collectively with the Association,as found above, theRespondent has engaged in unfair labor practices within the meaning of Section8(b) (3) of the Act.7.Theaforesaid unfair labor practices are unfair labor practicesaffecting com-merce within the meaning of Sections 2(6) and 2(7) of the Act.[Recommendations omitted from publication.]Montgomery Ward & Co.,Incorporated1andInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Local#377,Petitioner'Montgomery Ward & Co., IncorporatedandRetail Clerks Inter-national Association,Local 298, AFL-CIO,Petitioner.CasesNos. 8-RC-4081 and 8-RC-4087. July 31, 1961DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held before NoraFriel, hearing officer.2The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning, ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner in Case No. 8-RC-4081, hereinafter called Team-sters, seeks to represent service employees, drivers and helpers, andwarehousemen, including shipping and receiving employees, at theEmployer's Youngstown retail store, located in two establishments inYoungstown, Ohio,viz,Liberty Plaza, located at Belmont Avenue, andBoardman Plaza, located at Boardman-Canfield Road, but excludingI The Employer's name appears as corrected at the hearing.2 The Employerfiled a motion to set aside the order consolidating cases, the notice ofhearing, andthat partof the record pertainingto Case No. 8-RC-4087on the ground that,no investigationwas made by the Regional Director to determine whether a question con-cerning representation exists.The motion is denied inasmuch as we are satisfied thatsuch an investigation was made.Moreover, preliminary investigation of showing of inter-est is a matter for administrative determination only and is not litigible by the parties.,Accord :LouisianaGas Service Co.,126 NLRB147.We arealso satisfied as - to theadequacyof the showing.132 NLRB No. 45.